Citation Nr: 0815073	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-02 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for sinusitis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for atherosclerotic 
heart disease with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to November 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A Decision Review Officer hearing was held in September 2006.  
A transcript of the hearing has been associated with the 
claim file. 

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in December 2007.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  In the present case, the veteran 
has requested to reopen his claim for service connection for 
sinusitis and for arteroscleorotic heart disease with 
hypertension.  At the travel Board hearing the veteran 
testified that he worked at Fort Campbell in Kentucky, after 
retiring from the military and that he was treated at the 
Hospital in Fort Campbell for his sinusitis and high blood 
pressure within the first year after retiring.  He further 
testified that he started working at Fort Campbell in June 
1985.  However, there is no evidence that these records have 
been requested and they have not been associated with the 
claim file. These records must be requested.

Accordingly, the case is REMANDED for the following action:

The AOJ should obtain any outpatient 
treatment records for the veteran's 
treatment of sinusitis and hypertension 
at the Fort Campbell Hospital in 
Kentucky from June 1985 to December 1985 
and associate them with the claim file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

